        Case 4:13-md-02420-YGR Document 2699 Filed 01/27/21 Page 1 of 3




 1   Steve W. Berman (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   715 Hearst Avenue, Suite 202
     Berkeley, CA 94710
 3   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
 4   steve@hbsslaw.com

 5   Elizabeth J. Cabraser (083151)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 6   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 7   Telephone: (415) 956-1000
     Facsimile: (415) 956-1008
 8   ecabraser@lchb.com

 9   Adam J. Zapala (245748)
     COTCHETT, PITRE & McCARTHY, LLP
10   840 Malcolm Road
     Burlingame, CA 94010
11   Telephone: (650) 697-6000
     Facsimile: (650) 697-0577
12   azapala@cpmlegal.com

13   Counsel for Indirect Purchaser Plaintiffs
14
     [Additional Counsel Listed on Signature Page]
15
                                   UNITED STATES DISTRICT COURT
16
                                  NORTHERN DISTRICT OF CALIFORNIA
17
                                           OAKLAND DIVISION
18
     IN RE LITHIUM ION BATTERIES
19   ANTITRUST LITIGATION                            Case No. 13-MD-02420 YGR (DMR)

20                                                   MDL No. 2420

21                                                   INDIRECT PURCHASER PLAINTIFFS’
     This Documents Relates to:                      NOTICE OF CROSS-APPEAL
22
     ALL INDIRECT PURCHASER ACTIONS
23

24

25

26

27

28


     010330-11/1425935 V1
        Case 4:13-md-02420-YGR Document 2699 Filed 01/27/21 Page 2 of 3




 1            NOTICE IS GIVEN that Indirect Purchaser Plaintiffs,1 on behalf of themselves and all others

 2   similarly situated, hereby cross-appeal to the United States Court of Appeals for the Ninth Circuit

 3   from the the Order Granting in part Motion of Objector Michael Frank Bednarz for Attorneys’ Fees

 4   (ECF No. 2682), entered on December 10, 2020, and first appealed on January 14, 2021.2

 5   DATED: January 27, 2021                      HAGENS BERMAN SOBOL SHAPIRO LLP

 6
                                                  By       s/ Shana E. Scarlett
 7                                                       SHANA E. SCARLETT
 8                                                Steve W. Berman (pro hac vice)
                                                  715 Hearst Avenue, Suite 202
 9                                                Berkeley, CA 94710
                                                  Telephone: (510) 725-3000
10                                                Facsimile: (510) 725-3001
                                                  steve@hbsslaw.com
11                                                shanas@hbsslaw.com
12
                                                  Elizabeth J. Cabraser (083151)
13                                                Brendan P. Glackin (199643)
                                                  Lin Y. Chan (255027)
14                                                Michael K. Sheen (288284)
                                                  LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
15                                                275 Battery Street, 29th Floor
                                                  San Francisco, CA 94111-3339
16                                                Telephone: (415) 956-1000
                                                  Facsimile: (415) 956-1008
17                                                ecabraser@lchb.com
                                                  bglackin@lchb.com
18                                                lchan@lchb.com
                                                  msheen@lchb.com
19

20

21

22

23

24       1
           The Indirect Purchaser Plaintiffs are Jason Ames, Caleb Batey, Christopher Bessette, Cindy
     Booze, Matt Bryant, Steve Bugge, William Cabral, Matthew Ence, Drew Fennelly, Sheri Harmon,
25   Christopher Hunt, John Kopp, Linda Lincoln, Patrick McGuiness, Joseph O’Daniel, Tom Pham, Piya
     Robert Rojanasathit, Bradley Seldin, Donna Shawn, David Tolchin, Bradley Van Patten, the City of
26   Palo Alto, and the City of Richmond. See Indirect Purchaser Plaintiffs’ Motion for Final Approval of
     Settlements with Hitachi, LG Chem and NEC at 1, May 5, 2020, ECF No. 2613.
27       2
         Notice of Appeal and Representation Statement of Objector Michael Frank Bednarz (ECF No.
28   2691); see Fed. R. App. P. 4(a)(3).
     PLS.’ NOTICE OF CROSS-APPEAL - No.: 13-MD-
     02420 YGR (DMR) \ MDL No. 2420                    -1-
     010330-11/1425935 V1
        Case 4:13-md-02420-YGR Document 2699 Filed 01/27/21 Page 3 of 3




 1                                                Joseph W. Cotchett (36324)
                                                  Adam J. Zapala (245748)
 2                                                Tamarah P. Prevost (313422)
                                                  COTCHETT, PITRE & McCARTHY, LLP
 3                                                840 Malcolm Road
                                                  Burlingame, CA 94010
 4                                                Telephone: (650) 697-6000
                                                  Facsimile: (650) 697-0577
 5                                                jcotchett@cpmlegal.com
                                                  azapala@cpmlegal.com
 6                                                tprevost@cpmlegal.com

 7                                                Interim Co-Lead Class Counsel
                                                  for Indirect Purchaser Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLS.’ NOTICE OF CROSS-APPEAL - No.: 13-MD-
     02420 YGR (DMR) \ MDL No. 2420                   -2-
     010330-11/1425935 V1
